t c memo united_states tax_court credex inc petitioner v commissioner of internal revenue respondent docket no 13736-12l filed date robert e kovacevich for petitioner fred edward green jr and ric d hulshoff for respondent memorandum opinion foley judge the issues for decision are whether respondent’s appeals officer abused his discretion in sustaining a levy notice regarding petitioner’s federal_insurance_contributions_act fica tax_liabilities relating to the periods ending march and date march june september and date june september and date and march periods in issue and whether petitioner is entitled to challenge the underlying liability the parties submitted this case fully stipulated pursuant to rule background on date respondent issued petitioner a subchapter_c_corporation a notice_of_determination of worker classification relating to the date through date tax periods in the notice respondent determined that robert e kovacevich was petitioner’s employee for federal employment_tax purposes and that petitioner was not entitled to relief pursuant to sec_530 of the revenue act of on date petitioner timely filed a petition with the court relating to the notice_of_determination of worker classification w mgmt inc v commissioner t c dkt no filed date the court on date filed two stipulations of settled issues in which the parties resolved the issues raised in the notice_of_determination of worker classification and agreed that respondent would credit dollar_figure to 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2petitioner’s name was western management inc when the notice was issued petitioner changed its name to credex inc sometime thereafter petitioner’s and income_tax_withholding on date the court granted respondent’s motion for entry of decision and entered a decision in accordance with the parties’ stipulations shortly thereafter petitioner appealed the tax court’s decision to the u s court_of_appeals for the ninth circuit and respondent assessed the taxes and additions to tax reflected in the decision respondent did not however take into account the dollar_figure of stipulated income_tax_withholding as the parties awaited the court of appeals’ ruling respondent issued petitioner on date a levy notice relating to petitioner’s fica tax_liabilities for the periods in issue on date petitioner filed a timely request for a collection_due_process cdp hearing in which it alleged among other things that respondent had failed to take into account the stipulated credits on date the court_of_appeals affirmed the tax court’s decision w mgmt inc v commissioner 438_fedappx_619 9th cir in its opinion the court recounted respondent’s assurance that any credits due to petitioner will be administratively applied to its tax accounts after the tax court’s d ecision becomes final id pincite 3respondent agreed to credit dollar_figure relating to dollar_figure relating to dollar_figure relating to dollar_figure relating to and dollar_figure relating to during petitioner’s cdp hearing appeals officer charles duff failed to consider the stipulated credits on date ie after the tax court’s decision became final he issued a notice_of_determination sustaining the levy notice petitioner whose principal_place_of_business was spokane washington timely filed a petition with the court on date the court on date remanded petitioner’s case to allow an appeals officer’s consideration of any credits specifically credits for income_tax_withholding to which p etitioner may be entitled steve lerner the appeals officer assigned to the remand determined that petitioner was entitled to dollar_figure of credits but applied only dollar_figure to petitioner’s accounts on date appeals officer lerner issued petitioner a supplemental notice_of_determination that again sustained the levy notice discussion petitioner had a prior opportunity to dispute his fica_taxes and thus cannot challenge the underlying liability see sec_6330 129_tc_178 sec_301_6330-1 q a-e2 proced 4appeals officer lerner credited dollar_figure to the date period dollar_figure to each of the date and date periods dollar_figure to each of the june september and date periods and dollar_figure to each of the june september and date and date periods admin regs we must therefore ascertain whether appeals officer lerner abused his discretion see sec_6330 135_tc_344 129_tc_107 114_tc_176 112_tc_19 on remand appeals officer lerner agreed petitioner was entitled to dollar_figure of income_tax_withholding but inexplicably credited petitioner only dollar_figure by not taking into account dollar_figure ie dollar_figure less dollar_figure of stipulated credits he reneged on respondent’s assurances to the court_of_appeals failed to consider relevant issues relating to the unpaid tax inappropriately balanced respondent’s need for the efficient collection_of_taxes with petitioner’s concern regarding the levy’s intrusiveness and contravened applicable law and administrative procedure ie sec_3402 and internal_revenue_manual pt date requiring respondent to abate an employer’s employment_tax liability to the extent it is paid_by an employee see sec_6330 mescalero apache tribe v commissioner t c ___ ___ slip op pincite date 141_tc_173 125_tc_14 stating that the court can consider facts and issues relating to nondetermination years in evaluating a taxpayer’s claim that the liability has been paid the administrative record belies respondent’s contention that appeals officer lerner applied all of the stipulated credits to petitioner’s accounts because his determination lacked a sound basis in law and fact appeals officer lerner abused his discretion see giamelli v commissioner t c pincite accordingly the levy notice is not sustained contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner
